Name: 98/155/EC: Commission Decision of 10 February 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Sweden (Only the Swedish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  agricultural policy;  animal product;  health;  Europe;  agricultural activity
 Date Published: 1998-02-18

 Avis juridique important|31998D015598/155/EC: Commission Decision of 10 February 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Sweden (Only the Swedish text is authentic) (Text with EEA relevance) Official Journal L 047 , 18/02/1998 P. 0021 - 0021COMMISSION DECISION of 10 February 1998 approving the monitoring plan for the detection of residues or substances in live animals and animal products presented by Sweden (Only the Swedish text is authentic) (Text with EEA relevance) (98/155/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the first and the second subparagraphs of Article 8 (1) thereof,Whereas Sweden forwarded to the Commission, in a document dated 26 June 1997, a plan specifying the national measures to be implemented during 1998 for the detection of certain substances and residues thereof in live animals and animal products; whereas that plan was amended by a document dated 30 December 1997, in accordance with the Commission's request, bringing it into line with the requirements of Directive 96/23/EC;Whereas examination of this plan has shown that it complies with Directive 96/23/EC, and in particular Articles 5 and 7 thereof;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The monitoring plan for the detection of the residues and substances referred to in Annex I to Directive 96/23/EC in live animals and animal products presented by Sweden is hereby approved.Article 2 Sweden shall adopt the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1.Article 3 This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 10 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 125, 23. 5. 1996, p. 10.